Citation Nr: 0525641	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected traumatic chondromalcia patella of the right knee.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to June 
1976.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 RO decision that continued a 10 
percent rating for a service-connected right knee disability.

In March 2003, the veteran testified at a personal hearing 
held at the RO before a Decision Review Officer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

The veteran has claimed entitlement to an increased rating 
for a service-connected right knee disability.  Currently, 
the veteran is assigned a 10 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5259.  

The Board notes that the RO must ensure that the mandates of 
VCAA have been met prior to returning the case for the 
purpose of appellate review.  VA is required to provide 
specific notice to claimants of the evidence needed to 
substantiate their claims, of what evidence the veteran is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his increased 
rating claim.  

Upon review of the claims file, the Board finds that the 
veteran should be accorded another VA joints examination in 
order to obtain adequate evidence on which to fairly decide 
his claim.  

Under the revised duty to assist, in claims for disability 
compensation requires VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran underwent a VA joints examination 
in December 2001.  Since this examination, the veteran 
recently testified to a worsening of his right knee 
disability.  He reported increased right knee pain and 
instability.  He also reported that his right knee disability 
makes performance of activities of daily living difficult.

In addition, a review of the record reveals inconsistent 
medical findings as to whether the veteran's right knee 
disability is manifested by any degenerative changes.  

In VA radiographic reports dated in May 1995, the examiner 
noted minimal peaking of the anterior tibial spines that 
"may represent minimal degenerative change."  However, a 
July 1999 x-ray report was read as normal and a December 2001 
x-ray report revealed findings of mild osteophytosis in the 
medial tibial spine.  

The veteran has testified and his medical records reflect the 
need for arthroscopic lateral retinacula release, 
debridement, and anteriomedial of the tibial tubercle 
transfer.  However, due to the veteran's platelet problem, 
surgical intervention to relieve and repair the veteran's 
right knee condition was not advised.  

In light of these recorded medical findings, the Board finds 
a further evaluation of the right knee is indicated in order 
to clarify the extent of functional loss due to pain in terms 
of both flexion and extension, as well as any instability or 
recurrent subluxation.  

The Board also notes that while the RO considered entitlement 
to higher ratings under alternative diagnostic criteria, 
entitlement to separate ratings has not been adequately 
addressed.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
recognized that the critical element in assigning separate 
ratings resulting from a disability is that none of the 
symptomatology for any one of the disorders is duplicative of 
or overlapping with the symptomatology of other disorders.  

In this case, the RO has considered the veteran's left knee 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5259, 
cartilage, semilunar, dislocated, symptomatic.  The veteran 
has argued that his right knee disability should be 
considered under Diagnostic Code 5258 for frequent episodes 
of knee locking, pain, and effusion.  Given that the veteran 
has complaints of increased right knee instability with past 
medical evidence of instability on examination, the Board 
finds that consideration of other applicable codes is 
warranted.  

In this regard, the Board notes that a VA General Counsel 
precedent opinion held that a separate rating under Code 5010 
for traumatic arthritis was permitted when a veteran who was 
rated under Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a 
limitation of motion.  See VAOPGCPREC 23-97.  

Given the veteran's contention that his right knee disability 
has increased in severity, a VA examination is warranted to 
provide a more complete disability picture.  See Caffery v. 
Brown, 6 Vet App 377 (1994) (holding that VA has an 
obligation to provide contemporaneous examinations).  The RO, 
in readjudicating the claim for increase, should address 
whether a separate rating is assignable for limitation of 
flexion and extension of the right knee.  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file to 
ensure compliance with the mandates of the 
VCAA.  In particular, the RO should ensure 
that the notification requirements and 
development procedures of VCAA are fully 
satisfied and send the veteran a letter 
detailing the provisions of VCAA and the 
associated implementing regulations 
pertinent to his increased rating claims.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  

2.  The RO should veteran should make 
arrangements for the veteran to be 
afforded a VA orthopedic examination to 
ascertain the current severity of his 
service-connected right knee disability.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner must reconcile any opinions 
provided with the other medical evidence 
of record, including the July 1999 and 
December 2001 VA examination reports.  
The examiner must provide active and 
passive range of motion findings for the 
right knee, including both flexion and 
extension, and address the degree to 
which the disability is manifested by 
recurrent subluxation or instability.  
Any additional loss of motion due to 
objective evidence of functional loss due 
to pain on use or due to flare-ups should 
be noted. The examiner should comment on 
whether the right knee disability is 
manifested by any degenerative changes 
based radiographic evidence.  The 
examiner should provide a complete 
rationale for any opinions given.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's increased rating claim.  If any 
benefit sought continues to be denied, 
the RO should issue a Supplemental 
Statement of the Case to the veteran and 
his representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


